Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 1/27/22 is acknowledged.  The traversal is on the ground(s) that all of the pending claims are drawn to closely associated inventions, i.e. the apparatus claims tie directly to those in the method” (see Discussion on page 2).  This is not found persuasive because the Restriction Requirement at least identifies that the inventions have acquired a separate status in the art in view of their different classification, as the apparatus is classified in CPC class G05D7/0623 whereas the process is classified in CPC class B29B15/122 Additionally, the inventions clearly require a different field of search, for the reasons set forth above.  Furthermore, the apparatus as claimed can be used to practice materially different process, such as washing a fiber bundle.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al (US 2019/0337011A1).
As to claim 1, Iwata et al discloses (see Figs 1 and 8, para [0043-0045])  a tow prepreg manufacturing apparatus configured to manufacture a tow prepreg by impregnating with a resin a fiber bundle in which a plurality of fibers are bundled together, comprising: an impregnated roller (106) capable of rotating at a constant speed; a resin supply unit (108) configured to supply the resin to a roller surface of the impregnated roller; a transport mechanism (feed 101, rollers 115 and winding bobbin 112) configured to bring the fiber bundle into contact with the resin on the roller surface and thereby form the tow prepreg while the fiber bundle is being transported; and one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114), wherein the one or more processors: acquire as a fineness acquisition value a fineness (target resin content R), which is capable of being defined by a mass per unit length of the fiber bundle prior to being brought into contact with the resin during conveyance thereof by the transport mechanism (101, 115 transporting original tow, winding counter 114 outputting winding length to the controller 220); and control a resin supply amount of the 
As to claim 2, in Iwata et al (see Fig 1) the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) include resin supply amount setting information which defines a relationship between the fineness (target resin content R) and the resin supply amount (108) to result in the target resin content, and control the resin supply amount so as to become a target resin supply amount determined from the resin supply amount setting information and the fineness acquisition value (see para [0045] and Fig 8). 
As to claim 3, Iwata et al teaches (see Fig 1) a transport path of the fiber bundle by the transport mechanism (feed 101, rollers 115 and winding bobbin 112), at a stage after a fineness acquisition position where the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) acquire the fineness acquisition value, a resin contact position is provided where the resin on the roller surface and the fiber bundle come into contact with each other (see Fig 1); and when a fineness acquisition location of the fiber bundle from which the fineness acquisition value is acquired at the fineness acquisition position has reached the resin contact position, the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) control the resin supply amount in a manner so 
Regarding claim 4, Iwata et al discloses the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) acquire the fineness acquisition value at a predetermined cycle (see para [0029]). 
As to claim 6, Iwata et al discloses (see Fig 1) a blade (scraper 110) configured to level a thickness of the resin on the roller surface prior to being brought into contact with the fiber bundle, wherein the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) adjust a distance between the blade and the roller surface in accordance with the resin supply amount. 
Regarding claim 7, in Iwata et al (see Figs 1 and 8) the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114): acquire a tow prepreg acquisition value, which is defined by a mass per unit length of the tow prepreg during conveyance thereof by the transport mechanism; and acquire a resin content acquisition value of the tow prepreg, based on the fineness acquisition value and the tow prepreg acquisition value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al (US 2019/0337011A1) in view of Fisset et al (US 2016/0299085).
Iwata et al teaches (see Fig 1) the one or more processors (operating unit 200 with input 210, display 230, controller 220 in communication with scales 105,111, driver 107 and counter 114) include a fiber bundle basis weight measurement unit (105, 111 in communication with controller 220) capable of measuring a mass per unit area of the fiber bundle (in calculating the resin mass of the original tow and coated fiber bundle) a fiber bundle width measurement unit (counter 114 in communication with the controller 220) measuring a length of the fiber bundle.  Iwata et al lacks specifically teaching a fiber bundle basis weight measurement unit measuring a mass per unit area of the fiber bundle and a width measurement unit measuring a width of the fiber bundle.  However, in treating a tow prepreg the use of a controller and dimensional measurement imaging techniques measuring length/width of fibre or prepreg materials, and measuring weight 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/